On behalf of the delegation of Jamaica, I take the opportunity to extend warm congratulations to you. Sir, on your election to the presidency of the fortieth session of the General Assembly. It is altogether fitting that in this important anniversary year of the United Nations the General Assembly should have presiding over its deliberations a veteran diplomat of your caliber who has over many years given such distinguished service at the United Nations.
I take the opportunity also to express our gratitude to your predecessor. Ambassador Paul Lusaka of Zambia, for his outstanding presidency during the thirty-ninth session.
In the past year there has been a mix of events which have brought both despair and glimmers of hope. In the course of history, some years bear the stamp of some dominating event or series of events for which they remain memorable. I fear that the past year may be remembered as a notable year for the number and scale of disasters which have struck in different places and different forms. We recall with sadness the drought and famine in Africa, the Bhopal disaster, a number of airline and train crashes, and last month's tragic earthquakes in Mexico City, all of which meant suffering, death and devastation. They all demonstrate how fragile is the human condition and the extent to which we are all susceptible to shattering blows by natural calamity or malfunctioning technology. It should not be overlooked that it is adversity of this kind which often emphasizes the common bond of humanity that unites us and places in true perspective the barriers dividing us. we have seen this reflected in the generous outpouring of verbal and material expressions of sympathy, solidarity and support from the world at large to the people of each afflicted nation. Jamaica once again expresses its sympathy to the Governments and peoples affected. The United Nations has been involved in disaster relief through the Office of the United Nations Disaster Relief Coordinator (UNDRO), but recent experience has illustrated the great importance of readiness and efficient emergency services, as well as overall co-ordination, in relief efforts. We believe that this is an area in which international co-operation can be expanded, and we urge that consideration be given to the strengthening of United Nations capabilities in this field.
On the broader scene, the international situation is still charged with tension and uncertainty, although some developments during the past year have generated some optimism. We have been encouraged by the resumption of dialog between the United States and the Soviet Union, the resumption of bilateral arms control negotiations, and the agreement for a summit meeting between the leaders of
those two countries in Geneva next month. We consider it an important opportunity
for establishing greater understanding and more stable relations. There is much at stake in this meeting affecting the general atmosphere in international affairs and the outlook for the future. We hope for a constructive approach and a constructive spirit from both sides, so that the results may pave the way for a new era in East-West relations.
It could also give an impetus to progress in arms control and disarmament in which achievements have so far been meager. The continued proliferation of nuclear weapons increases the ever-present danger to our very existence. Jamaica reiterates its view that the process of nuclear disarmament should begin and that it should start with an agreement on a comprehensive ban on nuclear tests. In our view, this would not only open the way for progress to be made in relation to nuclear weapons but would also foster a climate for moving forward on arms control for other categories of weapons. In a world where suffering and death from want are brought so sharply to our attention, particularly in recent times, it is shameful that so much of the world's resources is being devoted to the manufacture and procurement of armaments* A recent estimate of world expenditure on arms puts it at an annual figure of $1,000 billion - an astounding indictment of the priorities in the world today. The lessons of the past have taught us the limits of military power, what is needed in our time are conditions of peace and economic well-being as the foundations for security. Our collective energies and resources should be channeled in that direction.
Time is marching on, and too little is achieved in meeting the challenges being faced and the problems being posed. We meet in this Assembly year after year and express our common hopes for a better and safer world beyond the narrow vision of national interests; yet the political accommodation and adjustments to make them a reality are not made. International co-operation must be seen to be working if it is to be maintained and extended.
There are disturbing trends which indicate that there are forces at work aimed at limiting the scope of international action and avoiding a multilateral approach in dealing with problems of the day. It is therefore important that results can be shown and progress made on the many problems facing the international community to reinforce continued faith in our multilateral institutions.
One area in which there is an emerging consensus for international action is in relation to the situation in South Africa. Events over the past year or so have brought the issue to a critical point. Over 700 persons are estimated to have lost their lives in the continuing unrest in that country, and it must be clear to the oppressors that the people will not abandon their struggle, even in the face of the regime's murderous tactics. The killings, mass arrests, banning and detentions have proved to be of no avail in stemming the tide of resistance. There is but one solution: the apartheid system must be dismantled and replaced by an order based on equal rights for all South Africans. Apartheid cannot be reformed; it must be destroyed. Superficial adjustments and token changes are not acceptable.
For years the regime has been stubbornly and arrogantly rejecting the demands for fundamental changes. Now the regime is beginning to feel the squeeze from the combined pressure of the uprising from within and sanctions imposed or threatened from without. Jamaica has long argued that economic sanctions by the world community was a necessary ingredient to bring about change in South Africa. We are encouraged to see that Governments which have hitherto been hesitant in adopting economic sanctions have begun to move in that direction. The measures that have been announced, though limited in scope, are a welcome beginning. But much more will be needed to convince the South African regime of the serious resolve of the international community on this question. We are therefore looking forward to the adoption of further measures to curtail investments and financial flows to South Africa and wider restrictions in economic relations.
Jamaica considers it important that there should be no faltering or hesitation in taking far-reaching measures. It is time for the world community to act, and to act decisively. In the meanwhile, we wish to reiterate our support for and solidarity with those who are struggling so valiantly internally.
For it is not just a question of oppression and injustice inside South Africa. Peace is at risk. South Africa continues to commit blatant acts of aggression against neighboring African States and to promote subversion and civil war in others. Over the past year it added further to its brutal and shameful record of aggression in a series of attacks against Angola and Botswana. No respect is shown for legality and the sovereign rights of African States in the region.
In Namibia, the pattern is repeated. South Africa's contempt for international law and for the rights of the inhabitants of the Territory is astounding. Through bad faith and duplicity the regime has frustrated every effort for a negotiated solution. The plan adopted on the initiative of the Western contact group and so elaborately worked out in 1978 has been scuttled by South African deception and treachery. It has apparently now embarked on implementing its own plan for the Territory by the appointment of a puppet administration.
There is clear need to take action against South Africa cm this question. We have a duty to the Namibian people, for whom the United Nations has direct responsibility as the legal administering authority for the Territory. The international community must, therefore, give urgent consideration as to what steps should now be taken. We consider it necessary for the Security Council to meet again in the near future to consider what collective action is to be taken to discharge its responsibilities and to secure the implementation of its resolutions.
In our own region, the problems of Central America continue to be of great concern to us. Over the past year, fighting has continued, but we are encouraged by the patient and persevering diplomacy of the Contadora Group, which continues to enjoy the confidence and support of the international community in their search for a peaceful resolution of the conflicts among the States in the region. The regional commitment to finding a solution has been reinforced by the initiative to establish a four-member Support Group to assist in furthering the Contadora objectives. Jamaica fully supports these efforts. He particularly welcome the results of the meeting of Contadora and Central American Foreign Ministers held on 12 and 13 September in Panama City in which agreement was reached cm a time-table for negotiations on the Draft Act on Peace and Co-operation in Central America which will enable the process to be completed before the end of November. We expect that by then all the parties will have signed the documents and will be ready to implement their provisions fully.
The state of affairs in the Middle East must continue to receive our close attention. The basic issues are well-known. Our view is that the elements of an overall settlement have long been identified and have found general international acceptance. They involve the withdrawal of Israel from Arab territory occupied since the 1967 war, recognition of the legitimate rights of the Palestinians and the acknowledgment of the right of all States in the area to live in peace and security within recognized boundaries.
New initiatives, such as that proposed by King Hussein of Jordan, create new opportunities which should be explored as a basis for peace negotiations. We cannot ignore actions that add further obstacles to the search for peace and contribute to a climate of tension, instability and insecurity to the region, we do not accept the assertion of any new doctrine which implies that the sovereign
rights of a third party State can be nakedly violated in response to a perceived wrong elsewhere. Accordingly, we deplore the attack carried out by Israel in violation of the sovereignty and territorial integrity of Tunisia.
In other areas of regional conflict, there has been regrettably little movement in the past year. The war between Iran and Iraq continues to rage without an immediate prospect of peace, but it is important that the situation be not abandoned as hopeless. We continue to urge the Secretary-General to use his good offices to mediate between the parties.
In Cyprus there is need to give every possible encouragement to the Secretary-General and to efforts to revive the inter-communal talks and avoid the imposition of a solution by fait accompli.
Regrettably, there has been little change in Kampuchea and Afghanistan, and we must renew the call for withdrawal of foreign forces from the respective countries. We strongly deplore the reported atrocities and violations of human rights that have occurred.
We note with interest that on the Korean peninsula bilateral contacts between the two Koreas have begun and we hope that these preliminary contacts will develop into a fruitful dialog contributing to the reduction of tension in the area and laying the basis for a future of peaceful relations.
I now turn to issues of international economic co-operation. The international community needs to examine closely the course of events in developing countries over the past few years. However one looks at the problems of the third world, the necessary requirements for their solution are clear. But there are no short-term panaceas. Developing countries require tine. We require resources, we need time to make and consolidate important structural changes, some brought on by the severe economic difficulties of the past few years, others by conscious policy action. we need resources to ease the difficulties associated with these changes and to put in place the productive inputs that the long-term development of our economies require.
I say that the international community needs to examine the course of events over the past few years for a good reason. The record shows that the developing countries have made considerable effort to deal with their problems. The fact that our economies are still in crisis is a measure of the intractability of the problems we face, not a reflection of the sacrifice and effort peoples and governments in the third world have made in the past few years.
These problems and the plight of our countries have been seriously exacerbated by the continuation of unfavorable international economic conditions. The economic recovery in the industrial countries, which is vital to the overall well-being of the world economy and, particularly, to export prospects of the developing countries, has been uneven, and now shows worrying signs of running out of steam. This is particularly disconcerting; for despite minor gains in output and more significant gains in trade in 1984, per capita product in the developing world remains below what it was at the beginning of the decade.
In Latin America and the Caribbean, which has been struggling to maintain levels of economic well-being achieved before the onset of the current turbulent decade, per capita product was almost 9 per cent lower in 1984 than in 1980 and similar to the level obtained by the region in 1977. There can be no argument with the view that the first half of the 1980s has been the most difficult period for the developing countries since the depression years of the 1930s.
We have seen in this period major adverse changes in the terms of trade for many primary commodities, the sharp rise in international interest rates, severe cutbacks in international lending, and all of this on the heels of the energy price increases at the end of the 1970s, to which so many developing countries were still adapting.
The result has been economic difficulties of unprecedented proportions in our countries. He should not forget that in an important sense it is not countries which feel pain, it is people. People living in the developing countries have seen their standards of living fall since 1980, they have seen social services curtailed as the international recession and other external shocks have led to internal economic imbalances and dislocations of growing magnitude of Jamaica does not make this point idly. One World Bank study which assesses the impact of external shocks on the balance-of-payments of selected developing countries has placed Jamaica at the top of the list in terms of the severity of the impact on our balance of payments in the period 1979-1982.
Yet in the face of all this we have seen, at all times, evidence of the resilience and the will of people in the third world to cope, adjust and press forward. For example, the share of manufacturing in the total exports of developing countries as a whole has grown from 15 to 50 per cent in the past two decades. Although this is still well short of the target of a 25 per cent share of world industrial production, it is indicative of the economic strategy that is being pursued. Even as they struggle to cope with external shocks a significant number of developing countries are trying to diversify their productive capacities and to make their economies more efficient. This is particularly reflected in the fact that the world Bank has already lent some $4.5 billion for structural adjustment programs.
At another level, evidence of the demonstrated will of developing countries to address the problems they face is found in the reduction of the cumulative current account deficit. Developing countries have reduced that deficit by almost two-thirds from a high of over $105 billion in 1981 to just $35 billion in 1984. Even this? bald statistic does not do justice to the firmness of fiscal and monetary policies that have had to be introduced. The maturity and stamina of Governments have been tested and the heroic fortitude of the peoples of the third world has been demonstrated. As one prominent public figure from an industrial country has said:
"The citizens of the developing world cannot be expected to tighten their belts indefinitely nor can debtor countries continue to be net exporters of capital '
We can clearly assert, therefore, that two key issues are protectionism and debt. The international community must ensure a trading environment which is free from tariff and non-tariff barriers against the products of developing countries.
The irony is that the more developing countries seek to broaden their economic base by moving into areas such as manufacturing and non-traditional products, the more intensive are the pressures for protectionism in the industrial countries. Fat for them the solution does not lie in protecting declining industries or sectors from more cost-effective producers in the third world. The interests of efficiency and equity are best served when costs and benefits associated with shifting comparative advantage are not nullified at the points of entry by tariff and non-tariff barriers which penalize emerging industries and sectors in the developing world.
This is not an abstract concern. The World Bank has estimated that an increase in protectionism large enough to produce a 10 per cent deterioration in the terms of trade of Latin America and the Caribbean exacts a cost from our region equivalent to the real interest cost of the region's entire debt. The situation, therefore, requires wise and firm leadership. Common sense tells us that if developing countries cannot export they will be able neither to pay their debts nor to continue to be a major market for the exports of the industrialized countries.
The shift from equity to debt financing that began in the 1970s now results in massive debt-service payments by developing countries. Last year those payments amounted to $100 billion. That outflow has contributed in significant measure to the overall net resource transfer that occurred from capital importing developing countries to developed countries in 1984. In Latin America and the Caribbean as a whole, 35 per cent of export earnings were needed to make interest payments on debt in 1984. In one country the figure was as high as 57 per cent. This cannot be sustained. The debt problem had its genesis in scarce resources: we borrow to supplement our resources and to achieve greater returns in the future. But the unprecedented economic events of the first half of the decade have created the need for a breathing space. In the immediate future difficult decisions must be made. Those decisions should be consistent with a tradition of fidelity to obligations as well as showing a full understanding of the difficult social and economic realities which now exist in many debtor countries. The debt issue urgently requires judicious and sympathetic handling within a framework which recognizes that it is not simply now a matter of meeting obligations, which Jamaica, for one, is pledged to do but has become part of the problem of development itself. Jamaica continues to support the proposal for an international conference on money and finance for development, where these and other related issues can receive the integrated treatment we believe is necessary.
It is precisely because of problems of these dimensions that there can be no shirking of the national responsibility to be resolute and creative in tackling the problems of development. Equally, and it is more important to say so in this forum, it is precisely because of the international nature of problems such as these that there can be no retreat from multilateral co-operation.
This year the activities of the United Nations have been marked by two important events: the World Conference to Review and Appraise the Achievements of the United Nations Decade for women, held in Nairobi, Kenya, and the observance of International Youth Year.
Jamaica is pleased to have participated in the Conference, much of the success of which was due to the efforts of the Government of Kenya. The adoption of the Forward Looking Strategies was a notable achievement, and we place particular emphasis on the implementation of the programs to the year 2000 for advancing the status of women and for their full integration.
As part of the celebrations for International Youth Year, Jamaica played host to a Youth Festival and International Youth Conference which issued a significant
declaration.
In reflecting on the achievements of the United Nations over the past 40 years, one accomplishment which stands out, and one in which Jamaica takes special pride in being associated with, is the conclusion of the United Nations Convention on the Law of the Sea signed at Monte go Bay on 10 December 1982. I am happy to report that, on the closing date for signature last December, the Convention had 159 signatories, a clear and unmistakable indication of the broad support it enjoys in the international community.
The Preparatory Commission, which has the responsibility for implementation of the Convention, held two meetings during the year, and we are satisfied that it is making progress in carrying out its mandate. But we must note with concern that, under national legislation, licenses are being issued which purport to grant exploitation rights to parts of the international sea-bed area. This amounts to a direct challenge to the mandate given to the Preparatory Commission and a defiance of the will of the international community and is totally unacceptable. At its Geneva meeting the Preparatory Commission adopted a declaration in which it reaffirmed that the only regime for the exploitation of the area and its resources is that established by the United Nations Convention on the Law of the Sea, and rejected any claim, agreement or action incompatible with the Convention as a basis for creating legal rights to the international sea-bed area which is the common heritage of mankind. We once again urge Member States who have not yet done so to ratify the Convention as a tangible affirmation of their support for it.
For the United Nations, the future holds great challenges, and the price of inaction or failure is frighteningly high. In disarmament, in peace and security, in international economic co-operation, in the field of human rights, in the care of the environment, in all these areas and others, we have an uncompromising obligation to ourselves and to future inhabitants of this planet. Those who emphasize the shortcomings of the United Nations and who disregard its achievements should be made to recognize that there can be no turning back. The best hope for mankind is to persevere in the search for solutions through the institutions of multilateral co-operation, for the common bond of humanity transcends the divisions among States.
